DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figure 1 is just a bunch of blank boxes.  Please fill each box with a brief description of what the block represents for example box 2 can have the description ‘phase modulator’ inside.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Noting that the certified copy is not in English, so any intervening reference is able to be applied until a certified English translation is provided to receive priority back to the foreign priority date.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In regard to claim 1, on line 5 ‘optical filter’ is duplicated, it appears that one of the instances should be “optical fiber”, but at the very least the duplication of ‘optical filter’ should be corrected.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Li et al. (CN 110702985 cited on IDS filed 16 July 2020, herein referred to a Li group; machine translation provided so that the numbering refers to the machine translation – this is an intervening reference and can be overcome by perfecting priority).
In regard to claim 1, Li group discloses frequency spectrum detection system (paragraph 2), comprising: 
a frequency-scan light source, a phase modulator, an optical filter, an optical fiber, a photodetector, a power divider, an electric amplifier, a combiner, an electric filter, and an oscilloscope (figure 1, paragraph 42), wherein, 
a ring-shaped optoelectronic oscillator resonant cavity is defined by the frequency-scan light source, the phase modulator, the optical filter, the optical filter, the photodetector, and the electric amplifier together, the optoelectronic oscillator resonant cavity being configured to generate a frequency-scan signal with adjustable bandwidth and adjustable center frequency when a Fourier domain mode-locking condition is satisfied (paragraph 10, figure 1); 
the combiner is configured to receive a signal to be measured, and to combine the signal to be measured with a frequency-scan signal generated by self-excited oscillation in the optoelectronic oscillator resonant cavity to form a combined electrical signal, the combined electrical signal being input into an electrical signal input terminal of the phase modulator (combiner is element 8 in figure 1 inputs signal to modulator element 2 – see paragraph 39);
 the phase modulator is configured to modulate the combined electrical signal, which is input through the electrical signal input terminal, onto a frequency-scan optical signal emitted from the frequency-scan light source, and is configured to output a double-sideband phase-modulated optical signal (paragraph 39); 
the optical filter is configured to selectively attenuate or amplify one sideband of double sidebands of the double-sideband phase-modulated optical signal (paragraph 39); 
the photodetector is configured to detect a signal filtered by the optical filter (paragraph 39);
 the photodetector, the power divider, the electric amplifier, the combiner, and the phase modulator are connected through cables; and the power divider, the electric filter, and the oscilloscope are connected through cables (paragraphs 9, 28, and 42, see also figure 1).
In regard to claim 2, Li group discloses wherein the frequency-scan light source is a current-driven frequency-scan semiconductor laser or a single-sideband-modulation-based frequency-scan light source, and the frequency-scan light source has an emission wavelength which is changed periodically (paragraph 32).
In regard to claim 3, Li group discloses wherein the optical filter is a notch optical filter, or an optical filter based on a stimulated Brillouin scattering effect gain spectrum (paragraph 33).
In regard to claim 4, Li group discloses wherein, the frequency-scan light source, the phase modulator, the optical filter, and the photodetector together form a microwave photonics filter, and the microwave photonics filter has a frequency-scan period that matches a time delay due to a single pass of signals in a loop of the optoelectronic oscillator resonant cavity, which satisfies the following Fourier domain mode-locking condition: nT = Tr wherein, n is a positive integer, T is a period of change of the microwave photonics filter, and Tr is the time delay due to a single pass of the signals in the loop of the optoelectronic oscillator resonant cavity (paragraphs 43-44).
In regard to claim 5, Li group discloses wherein the frequency spectrum detection system is configured to implement frequency spectrum detection in different frequency measurement ranges by changing a magnitude relationship between a frequency of the frequency-scan signal, a frequency of the signal to be measured and a center frequency of the electric filter (paragraphs 29 and 45).
In regard to claim 6, Li group discloses wherein the frequency spectrum detection system further comprises a polarization controller for controlling a polarization state of optical signals (paragraph 36).
In regard to claim 7, Li group discloses wherein the frequency spectrum detection system further comprises an optical amplifier or a second electric amplifier for amplifying signals (paragraph 37).
In regard to claim 8, Li group discloses wherein the loop of the optoelectronic oscillator resonant cavity comprises a single loop or multiple loops (paragraph 38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 109842444 cited in IDS filed on 16 March 2021, machine translation provided) in view of Zheng et al. (US Publication 2020/0124650).
In regard to claim 1, Li et al. discloses a frequency spectrum detection system (paragraphs 2 and 4, as well as paragraph 12), comprising: 
a frequency-scan light source (figure 1; laser 1 paragraph 11 – all references will be to figure 1 unless specified otherwise), a phase modulator (3 paragraph 11), an optical filter (photonic filter described in paragraph 16), an optical fiber (4, paragraph 11), a photodetector (7, paragraph 11), a power divider (8, paragraph 11), an electric amplifier (10, paragraph 11), a combiner (element 5, this is broadly a combiner, but not the same as claimed as described in the ‘Li et al. does not disclose’ section below), an electric filter (10, attenuator – paragraph 11), and an oscilloscope (11, intensity modulator – see paragraph 11), wherein, 
a ring-shaped optoelectronic oscillator resonant cavity is defined by the frequency-scan light source, the phase modulator, the optical filter, the optical filter, the photodetector, and the electric amplifier together (see figure 1, all the elements of the structure form a ring shape/loop resonant structure) the optoelectronic oscillator resonant cavity being configured to generate a frequency-scan signal with adjustable bandwidth and adjustable center frequency when a Fourier domain mode-locking condition is satisfied (paragraphs 68-73, 78-80); 
the phase modulator is configured to modulate the combined electrical signal, which is input through the electrical signal input terminal, onto a frequency-scan optical signal emitted from the frequency-scan light source (see figure 1, phase modulator 3 is connected to laser 3 as well as a combination of sources of the electric signal through elements 5-10 which is the combination of electric signal through elements 11-13 and light elements 1-2, all related to frequency as described throughout the disclosure), and is configured to output a double-sideband phase-modulated optical signal (paragraphs 12 and 54); 
the optical filter is configured to selectively attenuate or amplify one sideband of double sidebands of the double-sideband phase-modulated optical signal (paragraph 12 and 54 – both sidebands pass through and thus is able to selective attenuate both bands at the time they pass through – this limitation is under a ‘wherein’ clause (meaning comprising) thus allowing two elements to read on the claim language of one element); 
the photodetector is configured to detect a signal filtered by the optical filter (figure 1, photodetector 7 receives signals from the electric and light sources that would pass through the filter, see at least paragraphs 58 and 59); 
the photodetector, the power divider, the electric amplifier, the combiner, and the phase modulator are connected through cables (the elements in figure 1 are connected through cables – paragraphs 13 and 14, noting an optical fiber is a type of cable); and 
the power divider, the electric filter, and the oscilloscope are connected through cables (the elements in figure 1 are connected through cables – paragraphs 13 and 14, noting an optical fiber is a type of cable).
Li et al. lacks specifically wherein the combiner is configured to receive a signal to be measured, and to combine the signal to be measured with a frequency-scan signal generated by self-excited oscillation in the optoelectronic oscillator resonant cavity to form a combined electrical signal, the combined electrical signal being input into an electrical signal input terminal of the phase modulator.
	Zheng discloses a system for measuring characteristics of a signal to be measured that will be combined with a pulsed laser and run through an optical fiber and a photodetector (abstract, figure 2), such that the electro-optical intensity module combines the signal to be measured with the triple wavelength pulsed laser which when mixed then creates the modulated signal based on the combined signal to be measured with the laser beam (see paragraphs 3 and 16), the signal to be measured will be analyzed for frequency, amplitude, and phase in a frequency mixer system (see paragraph 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Li et al. to include having a combiner that is configured to combine a signal to be measured with the frequency scan signal generated by a laser and in order to provide the combined signal to a modulator to be output as taught by Li et al. in order to determine time frequency characteristic measurement (abstract, paragraph 6) so as to increase the functionality of the system of Li to have a large measurement range (abstract).
In regard to claim 2, Li et al. lacks specifically wherein the frequency-scan light source is a current-driven frequency-scan semiconductor laser or a single-sideband-modulation-based frequency-scan light source, and the frequency-scan light source has an emission wavelength which is changed periodically.
Zheng discloses wherein the frequency scan light source is a single-sideband-modulation-based frequency scan light source (see paragraphs 7 and 9, single pulsed laser source would broadly be single sideband as it is one pulse, which has repetition rates as the modulation) and has an emission wavelength that is changed periodically (paragraph 8 states the optical pulses that can be produced have different wavelengths). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Li et al. to include having the laser describe above as taught by Zheng to increase the functionality of the system of Li to have a large measurement range (abstract).
In regard to claim 3, Li et al. discloses wherein the optical filter is a notch optical filter, or an optical filter based on a stimulated Brillouin scattering effect gain spectrum (see paragraphs 12, 54, 55).
In regard to claim 4, Li et al. discloses wherein, the frequency-scan light source, the phase modulator, the optical filter, and the photodetector together form a microwave photonics filter, and the microwave photonics filter has a frequency-scan period that matches a time delay due to a single pass of signals in a loop of the optoelectronic oscillator resonant cavity, which satisfies the following Fourier domain mode-locking condition: nT = Tr wherein, n is a positive integer, T is a period of change of the microwave photonics filter, and Tr is the time delay due to a single pass of the signals in the loop of the optoelectronic oscillator resonant cavity (paragraphs 16-19).
In regard to claim 5, Li et al. discloses wherein the frequency spectrum detection system is configured to implement frequency spectrum detection in different frequency measurement ranges by changing a magnitude relationship between a frequency of the frequency-scan signal, a frequency of the signal to be measured and a center frequency of the electric filter (paragraphs 77-80).
In regard to claim 6, Li et al. discloses wherein the frequency spectrum detection system further comprises a polarization controller for controlling a polarization state of optical signals (the laser system 1, is a narrow linewidth single wavelength laser, meaning that the light is polarized in a specific direction, thus controlled).
In regard to claim 7, Li et al. discloses wherein the frequency spectrum detection system further comprises an optical amplifier or a second electric amplifier for amplifying signals (optical amplifier/attenuator – 12, paragraph 11).
In regard to claim 8, Li et al. discloses wherein the loop of the optoelectronic oscillator resonant cavity comprises a single loop or multiple loops (single loop – see elements of figure 1 forming a loop).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moilanen et al. (9923631) discloses an optical signal processing system in which a laser and electrical signal generator are combined in a transmitted signal.  Crouch et al. (US Publication 2019/0011558) discloses a method and system for time separated detection of doppler effects in optical range measurements where a laser source is connected to a modulator.  Tsui et al. (4644267) discloses a signal analysis receiver with acousto-optic delay lines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/           Primary Examiner, Art Unit 2896